DETAILED ACTION
This non-final rejection is responsive to the RCE filed 08 September 2021.  Claims 1-14, 16, 17, 50, 51, 53, and 54 are pending.  Claims 1 and 17 are independent claims.  Claims 1, 2, 11, 14, 16, 17, and 51 are amended.  Claims 15 and 52 is cancelled.  Claims 53 and 54 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 102
Applicant’s arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 6-10) that Co does not teach the newly amended claim limitations.
Examiner agrees.  Accordingly, new references, Heuvel (US 2021/0133553 A1) and Dolfing (US 2015/0347382 A1), have been added to the rejection, as further detailed below.
Examiner respectfully disagrees.  First, Co teaches the user being able to search through different labels and select them.  The user can also select suggestions for the annotations.  Further, the annotated transcript file is fed back into the pre-labeler to enable further training the machine learning pre-labeler (¶[0028]).  Accordingly, Co teaches user input via user-entered tags which are then learned through machine learning to further predict queried medical content.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, 16, 17, 51, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Heuvel (US 2021/0133553 A1) hereinafter known as Heuvel in view of Dolfing (US 2015/0347382 A1) hereinafter known as Dolfing in view of Co (US 2020/0152302 A1) hereinafter known as Co.

Regarding independent claim 1, Co teaches:
A method comprising: at one or more processors: receiving through a user interface on a user computing device a user selection of medical content and a user selection of a first tag to be associated with the medical content, ... ;  (Heuvel: Fig. 2 and ¶[0047]-¶[0048] and ¶[0051]; Heuvel teaches the user providing an annotation to the first parameter.)
modifying a machine learning associations model based on the medical content and the first tag, wherein modifying the machine learning associations model comprises associating the first tag with a second tag ... ; and.  (Heuvel: Fig. 2 and ¶[0052]-¶[0055]; Heuvel teaches predicting another annotation based on the received user input.  Further, Fig. 2 and ¶[0065]-¶[0068] teaches using the annotated first parameter and the predicted annotation to train a second model, which is a machine learning model.)
predicting queried medical content based on the machine learning associations model and a user-entered tag received through the user interface, wherein predicting queried medical content comprises matching the user-entered tag to one or more of the first tag and second tag, and determining medical content associated with the first tag and the second tag.  (Heuvel: Fig.3 and ¶[0074]-¶[0075]; Heuvel further teaches retraining the model if the performance is insufficient.  Accordingly, the user will provide additional annotations to retrieve predicted annotations to train a machine learning model.  Figs. 6-7 and ¶[0083]-¶[0085] teach an example of labeling and using machine learned model.  The user provides an annotation of a first end of a stent in Fig. 6a.  The model provides a prediction of the second end of the stent.  Accordingly, Heuvel teaches using annotations inputted by the user to make predictions of other annotations, which further train a machine learning model.  The user is able to keep training this model to improve performance wherein each subsequent input by the user predicts another annotation based on the previous inputs of the user processed by the machine learning model.)

Heuvel does not explicitly teach:
... based at least in part on a degree of similarity between the first tag and the second tag ...

Dolfing further teaches:
... based at least in part on a degree of similarity between the first tag and the second tag ...  (Dolfing: Fig. 2 and ¶[0045]-¶[0049]; Dolfing teaches receiving user input and presenting a first predicted text based on the degree of similarity between the input and first context (translated into weighting factors).)

Heuvel is in the same field of endeavor as the present invention, since it is directed to training a machine learning model based on user annotations.  Dolfing is further analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. finding similar text based on user input.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine modifications of machine learning associations based on user input and prior stored associations in the machine learning model wherein the method may provide recommendations of annotations to the user based on the annotations that the user has provided as taught in Heuvel with providing the recommendations based on a degree of similarity as taught in Dolfing.  Heuvel already teaches providing recommendations of annotations based on user input.  However, Heuvel does not explicitly teach providing such recommendations based on degree of similarity.  Dolfing provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Heuvel to include teachings of Dolfing because the combination would allow more accurate predictions.

... wherein the first tag is accompanied with a tag identifier

Co further teaches:
... wherein the first tag is accompanied with a tag identifier  (Co: Fig. 5 (502) and ¶[0034]; Co teaches providing a tag identifier.)

Co is in the same field of endeavor as the present invention, since it is directed to training a machine learning model based on user annotations.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine modifications of machine learning associations based on user input and prior stored associations in the machine learning model wherein the method may provide recommendations of annotations to the user based on the annotations that the user has provided as taught in Heuvel in view of Dolfing with providing a tag identifier for the annotations as taught in Co.  Heuvel already teaches providing recommendations of annotations based on user input.  However, Heuvel does not explicitly teach providing a tag identifier.  Co provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Heuvel to include teachings of Dolfing because the combination would allow labelling more data.




Regarding claim 10, Heuvel in view of Dolfing in view of Co teaches:
The method of claim 1 (as cited above), wherein the medical content comprises content displayed in a document viewer.  (Co: Fig. 2; Co teaches viewing the transcript on an interface, which may be interpreted as a document viewer.)




Regarding claim 11, Heuvel in view of Dolfing in view of Co teaches:
The method of claim 1 (as cited above), further comprising based on user behavior, automatically prompting a user to make the user selection of medical content and the user selection of the first tag associated with the medical content.  (Co: Fig. 4 and ¶[0033]-¶[0035]; Co teaches the user highlighting certain words and being provided suggestions of medical entities and associated attributes.)




Regarding claim 12, Heuvel in view of Dolfing in view of Co teaches:
The method of claim 11 (as cited above), wherein the user behavior is communication with a chat message exceeding a predetermined length.  (Co: ¶[0032]; Co teaches that only words can be highlighted, not individual characters.)




Regarding claim 13, Heuvel in view of Dolfing in view of Co teaches:
The method of claim 1 (as cited above), further comprising automatically providing one or more suggested tags to be associated with the medical content.  (Co: Fig. 5 and ¶[0035]; Co teaches a user interface that is a conversation between a medical practitioner and a patient.  The interface displays a suggested label in box 502 when a user selects a portion of the conversation.  The user may accept this suggestion to add the annotation.)




Regarding claim 14, Heuvel in view of Dolfing in view of Co teaches:
The method of claim 13 (as cited above), wherein the one or more suggested tags is based on the first tag.  (Co: ¶[0026]-¶[0028]; Co teaches using the annotations to generated future suggestions of labels via machine learning.)




Regarding claim 16, Heuvel in view of Dolfing in view of Co teaches:
The method of claim 1 (as cited above), further comprising displaying the predicted medical content on the user interface.  (Co: ¶[0026]-¶[0028]; Co teaches using the annotations to generated future suggestions of labels via machine learning and Fig. 5 shows displaying them on the interface.)




Regarding claims 17 and 51, these claims recite a system that perform the method of claims 1 and 11; therefore, the same rationale for rejection applies.




Regarding claim 53, Heuvel in view of Dolfing in view of Co teaches further teaches the method of claim 1 (as cited above).

Heuvel further teaches:
wherein the user-selected medical content is a first medical content, and wherein modifying the machine learning associations model comprises: associating a second medical content to the first medical content based at least in part on a degree of similarity between the first medical content and the second medical content.  (Heuvel: Fig.3 and ¶[0074]-¶[0075]; Heuvel teaches training the machine model based on the user input and selected predicted annotations.  Accordingly, Heuvel teaches presenting to the user predicted annotations based on prior selected annotations.)
Lastly, Dolfing teaches presenting content based on degree of similarity.  (Dolfing: Fig. 2 and ¶[0045]-¶[0049])




Regarding claim 54, this claim recites a system that performs the method of claim 53; therefore, the same rationale for rejection applies.




Claims 2-9 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Heuvel in view of Dolfing in view of Co in view of Brown (US 2014/0337048 A1) hereinafter known as Brown.

Regarding claim 2, Heuvel in view of Dolfing in view of Co teaches further teaches the method of claim 1 (as cited above).

Co further teaches:
further comprising indexing the medical content and the first one tag for storage …  (Co: Fig. 1 and ¶[0027]; Co teaches storing annotated transcripts in the patient’s electronic health records.)

Co does not explicitly teach storing in one or more memory devices.

However, Brown does teach storing in one or more memory devices.  (Brown: Figs. 1 and 9 and ¶[0054] and ¶[0095]; Brown teaches a memory that stores conversation information.)

Co and Brown are in the same field of endeavor as the present invention, as the references are directed to recording medical conversations with patients.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of recording a medical conversation with a patient, assigning labels, and modify machine learning associations based on the medical content and labels, and storing the medical content with the labels as taught in Co with the storage consisting of a memory device as taught in Brown.  Co already teaches storing the information.  However, Co does not explicitly teach that the storage is within a memory device.  Brown provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Co to include teachings of Brown because the combination would allow future information retrieval.




Regarding claim 3, Heuvel in view of Dolfing in view of Co teaches further teaches the method of claim 1 (as cited above).

Heuvel in view of Dolfing in view of Co does not explicitly teach the limitations of claim 3.

However, Brown teaches
wherein the user interface comprises a conversation simulator.  (Brown: ¶[0028] and ¶[0071]; Brown teaches the patient having a conversation with a virtual assistant.)

Co and Brown are in the same field of endeavor as the present invention, as the references are directed to recording medical conversations with patients.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute a method of recording a medical conversation with a patient, assigning labels, and modify machine learning associations based on the medical content and labels, and storing the medical content with the labels as taught in Co with the interface comprising a conversation simulator as taught in Brown.  Co already teaches the patient have a conversation regarding medical issues.  However, Co does not explicitly teach a conversation simulator.  Brown provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Co to include teachings of Brown because the combination would allow quick retrieval of information, as suggested by Brown: ¶[0003]-¶[0004].




Regarding claim 4, Heuvel in view of Dolfing in view of Co in view of Brown teaches further teaches the method of claim 3 (as cited above).

Brown further teaches:
wherein the conversation simulator is associated with a natural language processing model.  (Brown: ¶[0029] and ¶[0039]; Brown teaches using natural language processing.)




Regarding claim 5, Heuvel in view of Dolfing in view of Co in view of Brown teaches further teaches the method of claim 3 (as cited above).

Brown further teaches:
wherein the medical content comprises content displayed in the conversation simulator.  (Brown: Fig. 3; Brown teaches the medical content being displayed during a conversation with the virtual assistant.)




Regarding claim 6, Heuvel in view of Dolfing in view of Co in view of Brown teaches further teaches the method of claim 5 (as cited above).

Brown further teaches:
wherein the medical content comprises text.  (Brown: Fig. 3; Brown teaches the medical content being displayed during a conversation with the virtual assistant.  The content is textual.)




Regarding claim 7, Heuvel in view of Dolfing in view of Co in view of Brown teaches further teaches the method of claim 5 (as cited above).


wherein the medical content comprises at least one of an image and video.  (Heuvel: Fig. 6; Heuvel teaches medical images.)




Regarding claim 8, Heuvel in view of Dolfing in view of Co in view of Brown teaches further teaches the method of claim 7 (as cited above).

Brown further teaches:
wherein the medical content further comprises text.  (Brown: Fig. 3; Brown teaches the medical content being displayed during a conversation with the virtual assistant.  The content is textual.)




Regarding claim 9, Heuvel in view of Dolfing in view of Co teaches further teaches the method of claim 1 (as cited above).

Heuvel in view of Dolfing in view of Co does not explicitly teach the limitations of claim 9.

However, Brown teaches
wherein the medical content comprises content displayed in an internet browser.  (Brown: Fig. 3 and ¶[0054]; Brown teaches displaying the content in an internet browser.)




Regarding claim 50, this claim recites a system that performs the method of claim 5; therefore, the same rationale for rejection applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142